Exhibit 10.2
ARUBA NETWORKS, INC.
2007 EQUITY INCENTIVE PLAN
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Company’s 2007 Equity Incentive Plan (the “Plan”).

     
Name (the “Participant”):
  Name

You have been granted [SHARES_GRANTED] Restricted Stock Units. Each such
Restricted Stock Unit represents the right to receive one Share. No Shares will
be issued with respect to the Restricted Stock Units until the vesting
conditions described below are satisfied. Additional terms of this grant are as
follows:

     
Date of Grant:
  Grant Effective Date
 
   
Grant Number:
  Grant ID
 
   
Vesting Schedule:
  [INSERT VESTING SCHEDULE.]

      *  
Important additional information on vesting and forfeiture of the Restricted
Stock Units covered by this grant is contained in the attached Restricted Stock
Unit Agreement; please be sure to read the entire agreement.

The Restricted Stock Units evidenced by this Notice of Grant is part of and
subject in all respects to the terms and conditions of the Plan (a copy of which
has been made available to you by the Company) and the attached Restricted Stock
Unit Agreement (together with this Notice of Grant, the “Agreement”).
By your signature to this Agreement, you represent and warrant that you are
familiar with, and agree to be bound by, the terms and provisions of the Plan
and this Agreement. You further represent and warrant that you have reviewed
this Agreement and the Plan in their entirety, have had an opportunity to obtain
the advice of counsel prior to executing this Agreement, and fully understand
all provisions of the Plan and this Agreement.
You also agree (1) to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or this Agreement and (2) to notify the Company upon any change in the residence
address indicated below (and any subsequent change).
Finally, if you have not previously done so with respect to a prior equity
grant, you represent that you have reviewed the Stock Trading Plan for Mandatory
Sale of Shares to Cover Tax Withholding Obligations (Exhibit B to this
Agreement), which you must sign (in writing or electronically) and return to the
Company.
You acknowledge and agree that by submitting your acceptance on the E*TRADE
online grant acceptance page, it will act as your electronic signature to this
Agreement and will result in a contract between you and the Company with respect
to this Award of Restricted Stock Units. You may, if you prefer, sign and return
to the Company a paper copy of this Agreement.

             
Participant:


      Aruba Networks, Inc.    
 
Name and Address
     
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ARUBA NETWORKS, INC.
2007 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT
1. Grant. The Company hereby grants to the Participant an award of Restricted
Stock Units (“RSUs”), as set forth in the Notice of Grant of Restricted Stock
Units attached to (and part of) this Restricted Stock Unit Agreement (together,
the “Agreement” or the “Restricted Stock Unit Agreement”) and subject to the
terms and conditions in this Agreement and the Company’s 2007 Equity Incentive
Plan (the “Plan”). Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Restricted Stock Unit
Agreement.
2. Company’s Obligation. Each RSU represents the right to receive a Share on the
vesting date (or at such later time as indicated in this Agreement). Unless and
until the RSUs vest, the Participant will have no right to receive Shares under
such RSUs. Prior to actual distribution of Shares pursuant to any vested RSUs,
such RSUs will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company. When the RSUs are paid out to
the Participant, they will be paid out in whole Shares only and the purchase
price will be deemed paid by the Participant for each RSU through the past
services rendered by the Participant, and will be subject to the appropriate tax
reporting and, if applicable, appropriate tax withholding.
3. Vesting Schedule. Subject to paragraphs 4 and 5(b) and 5(c) and the terms of
the Plan, the RSUs awarded by this Agreement will vest in the Participant
according to the vesting schedule specified in the Notice of Grant, subject to
Participant remaining a Service Provider through each applicable vesting date.
4. Forfeiture upon Termination as Service Provider. Notwithstanding any contrary
provision of this Agreement or the Notice of Grant, if the Participant
terminates service as a Service Provider for any or no reason prior to vesting,
the unvested RSUs awarded by this Agreement will be forfeited at the time of
such termination at no cost to the Company.
5. Payment after Vesting.
(a) Subject to paragraph 9, any RSUs that vest will be paid to the Participant
(or in the event of the Participant’s death, to his or her properly designated
beneficiary or estate) in whole Shares. Subject to the provisions of paragraphs
5(b) and 5(c), such vested RSUs shall be paid in whole Shares as soon as
practicable after vesting, but in each such case within the period ending no
later than the later of (i) the end of the calendar year that includes the
vesting date or (ii) the date that is the fifteenth (15th) day of the third
(3rd) month following the vesting date. In no event will the Participant be
permitted, directly or indirectly, to specify the taxable year of payment of any
RSUs payable under this Agreement.

 

 



--------------------------------------------------------------------------------



 



(b) Acceleration.
(i) Discretionary Acceleration. If the Administrator, in its discretion,
accelerates the vesting of the balance, or some lesser portion of the balance,
of the unvested RSUs, such RSUs will be considered as having vested as of the
date specified by the Administrator. Subject to the provisions of paragraph 4 ,
this paragraph 5 and paragraph 9, the payment of such accelerated portion of the
RSUs shall be made as soon as practicable after the new vesting date, but,
except as provided in this Agreement, in no event later than the later of (i)
the end of the calendar year that includes the vesting date or (ii) the date
that is the fifteenth (15th) day of the third (3rd) month following the
applicable vesting date; provided, however, if the Award is “deferred
compensation” within the meaning of Section 409A, the payment of such
accelerated portion of the RSUs nevertheless shall be made at the same time or
times as if such RSUs had vested in accordance with the vesting schedule set
forth in paragraph 3, including any necessary application of the six-month delay
provided for in paragraph 5(c) (whether or not the Participant remains employed
by the Company or a Parent or Subsidiary of the Company as of such date(s)),
unless an earlier payment date, in the judgment of the Administrator, would not
cause the Participant to incur an additional tax under Section 409A, in which
case, payment of such accelerated RSUs shall be made no later than the fifteenth
(15th) day of the third (3rd) month (and in all cases within ninety (90) days)
following the earliest permissible payment date that would not cause the
Participant to incur an additional tax under Section 409A (subject to paragraph
5(c) with respect to specified employees). Notwithstanding the foregoing, any
delay in payment pursuant to this paragraph 5(b)(i) will cease upon the
Participant’s death and such payment will be made as soon as practicable after
the date of the Participant’s death (and in all cases within ninety (90) days of
such death).
(ii) Change in Control. Notwithstanding anything in the Plan or this Agreement
to the contrary, if the vesting of all or a portion of the RSUs accelerates
pursuant to any plan, agreement, resolutions or arrangement that provides for
acceleration in the event of a change in control that is not a “change in
control” within the meaning of Section 409A, then the payment of such
accelerated portion of the RSUs will be made in accordance with the timing of
payment rules that apply to discretionary accelerations under paragraph 5(b)(i)
of this Agreement. If the vesting of all or a portion of the RSUs accelerates in
the event of a Change in Control that is a “change in control” within the
meaning of Section 409A, then the payment of such accelerated RSUs shall be paid
no later than the date that is the fifteenth (15th) day of the third (3rd) month
(and in all cases within ninety (90) days) following the vesting date.
(c) Notwithstanding anything in the Plan or this Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the RSUs
is accelerated in connection with the Participant’s termination as a Service
Provider, such accelerated RSUs will not be payable by virtue of such
acceleration until and unless the Participant has a “separation from service”
within the meaning of Section 409A. Further, and notwithstanding anything in the
Plan or this Agreement to the contrary, if any such accelerated RSUs would
otherwise become payable upon a “separation from service” within the meaning of
Section 409A, and if (x) the Employee is a “specified employee” within the
meaning of Section 409A at the time of such “separation from service” (other
than due to the Employee’s death) and (y) the payment of such accelerated RSUs
will result in the imposition of additional tax under Section 409A if paid to
Participant on or within the six (6) month period following Participant’s
“separation from service”, then, to the extent necessary to avoid the imposition
of such additional taxation, the payment of such accelerated RSUs otherwise
payable to Participant during such six (6) month period will accrue and will not
be made until the date six (6) months and one (1) day following the date of
Participant’s “separation from service”, unless the Participant dies following
his or her termination as a Service Provider, in which case, the RSUs will be
paid in Shares as soon as practicable following his or her death (and in all
cases within ninety (90) days of Participant’s death). It is the intent of this
Agreement to comply with the requirements of Section 409A so that none of the
RSUs provided under this Agreement or Shares issuable thereunder will be subject
to the additional tax imposed under Section 409A, and any ambiguities herein
will be interpreted to so comply. Each payment and benefit payable under this
Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

 

-2-



--------------------------------------------------------------------------------



 



6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
7. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant or Participant’s
broker.
8. No Effect on Employment or Service. The Participant’s employment or service
with the Company and its Parent or Subsidiaries is on an at-will basis only.
Accordingly, nothing in this Agreement or the Plan shall confer upon the
Participant any right to continue to be employed by or in service with the
Company or any Parent or Subsidiary or shall interfere with or restrict in any
way the rights of the Company or the employing Parent or Subsidiary, which are
hereby expressly reserved, to terminate or change the terms of the employment or
service of the Participant at any time for any reason whatsoever, with or
without good cause or notice.
9. Tax Withholding. Until and unless the Administrator determines otherwise, on
the date or dates on which tax withholding obligations arise with respect to the
RSUs (or as soon as administratively practicable thereafter), a number of Shares
sufficient to pay the minimum income, employment and other applicable taxes
required to be withheld with respect to the Shares (the “Tax-Related Items”)
will be sold pursuant to such procedures as the Administrator in its sole
discretion may specify from time to time; provided, however, that the Shares to
be sold must have vested pursuant to the terms of this Agreement and the Plan.
The proceeds from such sale shall be used to satisfy Participant’s tax
withholding obligations (and any associated broker or other fees) arising with
respect to the RSUs. Only whole Shares will be sold to satisfy any tax
withholding obligations. The proceeds from the sale of Shares in excess of the
tax withholding obligation (and any associated broker or other fees) will be
remitted to the Participant pursuant to such procedures as the Administrator may
specify from time to time. By accepting this Award, Participant expressly
consents to the sale of Shares to cover the tax withholding obligations (and any
associated broker or other fees) and agrees and acknowledges that Participant
may not satisfy such tax withholding obligations by any means other than such
sale of Shares, as set forth under this paragraph 9, unless required to do so by
the Administrator or pursuant to the Administrator’s express written consent.

 

-3-



--------------------------------------------------------------------------------



 



In addition, after consultation with the Company’s Compliance Officer (as
defined in the Company’s Insider Trading Policy), the Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may require the Participant to satisfy such tax withholding obligations with
respect to the Tax-Related Items, in whole or in part by one or more of the
following: (a) paying cash, (b) electing to have the Company withhold otherwise
deliverable Shares having a value equal to the minimum amount statutorily
required to be withheld, (c) delivering to the Company already vested and owned
Shares having a value equal to the amount required to be withheld, or
(d) selling a sufficient number of such Shares otherwise deliverable to the
Participant through such means as the Administrator may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld. Notwithstanding any contrary provision of this Agreement, no
Shares shall be distributed to the Participant unless and until all Tax-Related
Items have been withheld or otherwise satisfied with respect to such Shares. If
the Participant fails to make satisfactory arrangements for the payment of any
Tax-Related Items at the time any applicable Shares otherwise are scheduled to
vest or tax withholdings are otherwise due with respect to the RSUs, the
Participant will permanently forfeit such Shares and the Shares will be returned
to the Plan at no cost. All income, employment and other taxes related to the
RSUs and any Shares delivered in payment thereof are the sole responsibility of
Participant.
10. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
(a) [INSERT APPLICABLE DEFINITIONS]
(b) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and any proposed, temporary or final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.
11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at 1344 Crossman Ave.,
Sunnyvale, CA 94089-1113, Attn: Stock Administration, or at such other address
as the Company may hereafter designate in writing or electronically.
12. Grant is Not Transferable. This award of RSUs may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by the Participant. The
terms of the Plan and this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Participant. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
award of Restricted Sock Units, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
13. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

-4-



--------------------------------------------------------------------------------



 



14. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to the Participant (or his or
her estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.
15. Plan Governs. This Agreement (including the Notice of Grant) is subject to
all terms and provisions of the Plan. Subject to Section 20(c) of the Plan, in
the event of a conflict between one or more provisions of this Agreement or the
Notice of Grant and one or more provisions of the Plan, the provisions of the
Plan will govern.
16. Headings. Headings provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
17. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested). All actions taken and all
interpretations and determinations made by the Administrator in good faith will
be final and binding upon Participant, the Company and all other interested
persons. Neither the Administrator nor any person acting on behalf of the
Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.
18. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

 

-5-



--------------------------------------------------------------------------------



 



19. Entire Agreement; Governing Law; Modifications. The Plan is incorporated
herein by reference. The Plan and this Agreement (including the Notice of Grant)
constitute the entire Agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant. [IF APPLICABLE,
ADD: For the avoidance of doubt, this Agreement supersedes and replaces in its
entirety any acceleration of vesting provisions included in Participant’s offer
letter from the Company and any other agreement between the Company and
Participant.] OR [Notwithstanding the foregoing, the acceleration of vesting
provisions included in [NAME OF AGREEMENT] shall apply to this Award of
Restricted Stock Units; provided, however, that for all purposes of such
provisions, any definition of “change in control” or “change of control” shall
be deemed to mean a “Change in Control as defined in the Plan.] Notwithstanding
anything to the contrary in the Plan or this Agreement, the Company reserves the
right to revise this Agreement as it deems necessary or advisable, in its sole
discretion and without the consent of the Participant, to comply with
Section 409A or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A prior to the actual payment of Shares pursuant to
this award of Restricted Stock Units. However, the Company makes no
representation that this Award of Restricted Stock Units is not subject to
Section 409A nor makes any undertaking to preclude Section 409A from applying to
this Award of Restricted Stock Units. This Agreement is governed by California
law except for that body of law pertaining to conflict of laws.

 

-6-



--------------------------------------------------------------------------------



 



EXHIBIT B
Stock Trading Plan
for Mandatory Sale of Shares to Cover Tax Withholding Obligations
I am adopting and entering into this stock trading plan (the “Sales Plan”) so
that I may receive the necessary proceeds to satisfy any requirements to pay the
minimum income, employment and other applicable taxes (collectively, “Taxes”)
required to be withheld by the Company (or the employing Parent or Subsidiary)
on my behalf if and when such tax withholding obligations arise as a result of
the grant by the Company to me of any RSUs, shares of restricted stock or
performance shares. I dispel any inference that I am selling Shares on the basis
of or while aware of material nonpublic information or that such sales evidence
my awareness of material nonpublic information or information at variance with
the Company’s statements to investors.
1. Recitals.
a. I intend for this Sales Plan to comply with the requirements of
Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).
b. I am establishing this Sales Plan in order to permit the orderly disposition
of a portion of the Shares that I acquired (or will acquire) pursuant to an
award of RSUs, restricted stock or performance shares (each, an “Equity Award”).
The Shares are being sold pursuant to a mandatory sale provision in the
Agreement to provide the necessary proceeds to satisfy any Taxes if and when any
tax withholding obligations arise, as well any broker or other fees associated
with such sales. By adopting and entering into this Sales Plan, I agree and
acknowledge that I may not satisfy such Taxes and associated broker and other
fees by any means other than the sale of Shares pursuant to the terms and
conditions of this Sales Plan. This Sales Plan will apply to the mandatory sale
of Shares under all future Equity Awards received by me from the Company.
2. Representations, Warranties and Covenants.
I hereby represent, warrant and covenant that:
a. I am not aware of any material nonpublic information concerning the Company
or its securities. I am entering into this Sales Plan in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws.
b. Once vested, the Shares to be sold under this Sales Plan shall be owned free
and clear by me and are not subject to any liens, security interests or other
encumbrances or limitations on disposition other than those imposed by Rule 144
under the Securities Act of 1933, as amended.
c. If I am an executive officer or director of the Company, I acknowledge that
any filings required under Section 16 of the Exchange Act are my sole
responsibility.
d. I am aware that in order for this Sales Plan to constitute a plan pursuant to
Rule 10b5-1(c) of the Exchange Act, I must not enter into or alter a
corresponding or hedging transaction with respect to the Shares.

 

 



--------------------------------------------------------------------------------



 



3. Implementation of the Plan.
a. The Company has appointed or shall appoint a broker (the “Broker”) (or the
Company may, in its discretion, permit me to appoint a Broker) to sell Shares
pursuant to the terms and conditions set forth below.
b. The Broker is authorized to begin selling Shares pursuant to this Sales Plan
commencing on the date that the first Shares under the Equity Award vest. The
Broker shall sell such number of Shares as shall be required to satisfy (i) the
applicable Taxes in accordance with my then current applicable withholding rate
and (ii) any associated broker or other fees.
c. I understand that the Broker may not be able to effect a sale due to a market
disruption or a legal, regulatory or contractual restriction applicable to the
Broker or any other event or circumstance (a “Blackout”). I also understand that
even in the absence of a Blackout, the Broker may be unable to effect sales
consistent with ordinary principles of best execution, due to insufficient
volume of trading, or other market factors in effect on the date of a sale.
4. Termination. This Sales Plan shall terminate upon the last day of my service
with the Company. This Sales Plan may not be terminated, modified or amended at
any time without the prior approval of the Administrator or the Company’s
Compliance Officer.
I acknowledge and agree that by submitting my acceptance on the E*TRADE online
grant acceptance page, it will act as my electronic signature to this Sales Plan
and will result in a contract between me and the Company with respect to this
Sales Plan. I understand that I may, if I prefer, sign and return to the Company
a paper copy of this Sales Plan.

     
PARTICIPANT:
   
 
   
 
Signature
   
 
   
 
Print Name
   

 

 